United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3801
                         ___________________________

                                  Lacey Kurt Paige

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                    Unknown Taber, Correctional Officer, et al.

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                            Submitted: October 26, 2017
                              Filed: October 27, 2017
                                  [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Missouri inmate Lacey Paige appeals the district court’s1 adverse judgment
entered upon a jury verdict in his pro se 42 U.S.C. § 1983 action. He argues that the


      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
district court improperly overruled his objections to a defense witness’s testimony,
held the jury instruction conference before the defense presented its evidence, and
prevented him from calling a witness.

       After careful review of the trial record, we conclude: (i) the district court did
not abuse its discretion in overruling Paige’s objections to testimony by the defense
witness that was not contrary to the witness’s pretrial affidavit and was based on the
witness’s general knowledge and knowledge acquired through his review of records
prepared in ordinary course of business, see Allied Sys., Ltd. v. Teamsters Auto.
Transp. Chauffeurs, 304 F.3d 785, 792 (8th Cir. 2002); (ii) the court did not commit
plain error with regard to the timing of the instruction conference, see Lighting &
Power Servs. v. Roberts, 354 F.3d 817, 820 (8th Cir. 2004) (standard of review) and
Fed. R. Civ. P. 51; and (iii) the court did not prevent Paige from calling a witness, but
rather reasonably exercised its discretion in enforcing an agreement regarding the
order in which witnesses subject to time constraints would be called, see Grayson v.
Ross, 454 F.3d 802, 812 (8th Cir. 2006) (standard of review).

      Accordingly, we affirm.
                     ______________________________




                                          -2-